NUMBER 13-12-00493-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


TIDEPORT DISTRIBUTING, INC.,                                               Appellant,

                                           v.

RAMON CERDA, INDIVIDUALLY AND AS
PERSONAL REPRESENTATIVE OF THE
ESTATE OF BRITTANY CERDA, DECEASED,                                        Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.



                         ORDER ABATING APPEAL
       Before Chief Justice Valdez and Justices Rodriguez and Garza
                                 Per Curiam

      This cause is before the Court on appellant’s unopposed motion to abate the

appeal pending settlement. Appellant requests that the Court abate this appeal pending

finalization of settlement of the underlying cause.     Appellant states that, once the

settlement is complete, appellant will move to dismiss this appeal.
         The Court, having examined and fully considered the documents on file and the

unopposed motion to abate, is of the opinion that the unopposed motion to abate the

appeal pending settlement should be granted. The motion to abate the appeal pending

settlement is GRANTED and this appeal is ordered ABATED until further order of this

Court.

                                                     PER CURIAM


Delivered and filed the
29th day of January, 2014.




                                           2